DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority from application

Status of Claims
	Claims 1-58 are pending.
	Claims 51-58 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Invention I (Apparatus) and the Species components identified in the arguments received on 04/12/202 is acknowledged.
The applicant failed to specifically identify which claims read upon the elected species embodiments, but changed the status of claims 51-58 to withdrawn.  Therefore the examiner is assuming the applicant intended to state that claims 1-50 read upon the elected inventions species.  
Confirmation is required.

Information Disclosure Statement
The Information Disclosure Statements filed on 05/14/2020, 08/07/2020, 02/05/2021, and 04/13/2021 have been considered by the examiner.  
Specification
On page 1 of the specification [0002] states that all publications and applications mentioned are incorporated to the same extend as if they were “specifically and individually incorporated by reference”. The specification is objected to because the sentence does not clearly identify the documents to be incorporated by reference as required by 37 CFR 1.57(c). This general incorporation by reference statement can result in a failure by the public to recognize the incorporation by reference of the materials because the statement is separated from the materials (publications and patent applications) to be incorporated. The use of the term “mentioned” in this sentence is a “mere reference” and does not amount to incorporation by reference. See MPEP 608.01 (p)(1) and 37 CFR 1.57(h). Furthermore, the clause “to the same extent as if each individual publication or patent application was specifically and individually indicated to be incorporated” is an admission that the references mentioned in the specification were not specifically and individually identified to be incorporated by reference. Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim Objections
Claim 5 is objected to because of the following typo: line 1 should read one “or” more distal surface features.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 50 are rendered indefinite by the wording (“implant”), it is unclear what the applicant means by this recitation because the claim continues to refer back to the composite implant.  This also creates a variety of antecedent basis issues in other claims that go on to refer to the invention as an implant.  The claims must be amended to consistently use composite implant or implant every time.
Claims 1 and 50 have an antecedent basis issue because it recites “a composite implant” in line 6 and 8, because this structure has been previously defined in line 1.
Claim 13 is rendered indefinite because it is unclear how a smooth surface can interface with the sleeve interface feature to resist motion.  
Claim 19, lacks antecedent basis for the limitation “the inner shank feature” in line 1.
Claims 25 and 26 are rendered indefinite by the requirement for the fenestrations to be between one or more threads.  It is unclear how the fenestrations could be between one thread.  Does this mean between multiple loops of the same thread or should the claim only say multiple threads?

	Claim 30, lacks antecedent basis for the limitation “the inner member” in line 2.  It appears that the applicant intended to recite inner shank, but this creates an issue with claim 31, which then defines the fenestrations as extending through the sleeve.  Clarification is required.
	Claim 30 is rendered indefinite by the use of “optionally” in lines 3 and 4 because it is unclear if the claims actually require this feature or not.  If the feature is not actually required then it is not actually further limiting the claim.  The applicant is advised to remove all recitations of “optionally” from the claims.
	Claim 38, lacks antecedent basis for the limitation “the plurality of pores” in line 1.
Claim 38 is rendered indefinite by the requirement for the pores to be in “at least a partial helical configuration”.  Based on the original disclosure and the context of the claim it is not possible to determine the scope of this limitation.  It is unclear what limitation the use of “at least” has in this context.  Additionally it is unclear what would and would not qualify as a partial helical configuration.  Does partial mean only some pores need to actually be helically aligned?  Does this mean the pores are not actually in a true helical shape?  Clarification is required.
	Claim 46 is rendered indefinite by the recitation exact same chemical composition.  It appears that no two elements can have the exact same chemical 
	Claim 49 is rendered indefinite by the use of “optionally” in line 3 because it is unclear if the claims actually require this feature or not.  If the feature is not actually required then it is not actually further limiting the claim.  The applicant is advised to remove all recitations of “optionally” from the claims.
	Claim 50 is rendered indefinite by the recitation “the inner shank alone more resistant”.  It is unclear what and how the word alone adds or limits this phrase.  The applicant is advised to delete the word alone.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 5, 6, 8-22, 24, 27-30, 41, 42, 44, 45, and 47-50 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Vrionis et al (Vrionis) US 2014/0277139 A1.
	Vrionis discloses the same invention being a composite implant (Figures 25-27) configured for fusing and stabilizing bones comprising an inner shank 108 with a threaded diesel end region 114 and a smooth region 108 for receiving a sleeve 142 with a length shorter proximally and distally than the inner shank comprising a plurality of fenestrations (diamond shaped openings), inner shank and sleeve interface features (proximal threaded connection (Figure 28) or distal tapered frictional connection), a distal anchor region 114 having distal surface features comprising tapered threads adapted to anchor into bone, a growth region 142 comprising growth features [0148], and a tool interface tulip 160.  In regards to the resistance to fatigue, due to its solid thicker nature the inner shank is inherently more resistance to fatigue than the mesh sleeve.
	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 4, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vrionis in view of Biedermann et al (Biedermann) US 2004/0015172 A1.  
	Vrionis discloses the invention substantially as claimed being described above.  However, Vrionis does not disclose the specific materials used to form the inner shank or the distal interference features comprise threads.
	Biedermann teaches the use of titanium for forming the inner screw shafts [0024] and the use of threaded interface features at both the proximal and distal ends of the sleeve in the same field of endeavor for the purpose of providing a durable corrosion resistant material and a modular implant with secure connections that can be released to replace or modify portions of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner shank of Vrionis out of titanium and to modify the distal interface feature to further include threads as taught by Biedermann in order to providing a durable corrosion resistant material and a modular implant with secure connections that can be released to replace or modify portions of the implant.  

Claims 7, 23, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vrionis in view of Bagby US 5,709,683.  
	Vrionis discloses the invention substantially as claimed being described above.  However, Vrionis does not disclose the specific use of dual threads.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the single thread with dual thread as taught by Bagby in order to increase surface contact and offset forces along the circumference when forming the threaded connections.  

Claims 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Vrionis in view of Collins et al (Collins) US 2010/0003638.  
	Vrionis discloses the invention substantially as claimed being described above.  However, Vrionis does not disclose use of a combination of fenestrations that extend all the way through the thickness with some fenestrations that do not extend all the way through.
	Collins teaches the use of an ingrowth sleeve which comprises a plurality of pores which includes some that extend all the way through the thickness and some that do not extend all the way through in the same field of endeavor for the purpose of providing improved strength by providing interconnecting network of pores with varied depths.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify some of the fenestrations of Vrionis to only extend through part of the sleeve in order to provide increased variability to the ingrowth pores making the sleeve have a stronger none uniform ingrowth pattern.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774